Wheelbb, J.
The case of Davis v. Stewart, adm’r, (4 Tex. R. 223,) is decisive of the present. The purchaser of property, at a sale by order of the Probate Court, purchases subject to the authority of the Court to confirm or set aside the sale. His purchase is not complete, and no title vests until the action of the Court, confirming the sale. He is bound to take notice of the action of the Court in this regard ; and if aggrieved by it, his remedy, if he has any, is by appeal. (Ib.) The interest of estates, and creditors for whose benefit the sale is made, demands a prompt determination of these questions. The settlement of estates cannot be suspended by litigation in the District Court to determine what right a party has acquired, merely by his having been a bidder at the sale. If the sale is set aside, the only injury, in general, which the party will have sustained, will be the trouble of having bid at the sale ; and he will have an equal chance with others to become a purchaser at the second sale. The injury, if it be one, can scarcely be considered of such a character as to give a right of action against the estate. If the sale was fairly made, for the actual value of the property, in the first instance, the administrator will have no motive to ask the Court to set it aside. If not so made, it ought to be set aside ; and the purchaser can have no just cause of complaint that it is so ordered. The statute, as was said in Davis v. Stewart, adm’r, was evidently intended to give the Probate Court a large discretion over this subject: and the estate ought not to be subjected to the harrassment and delay of litigating the question of the fairness of the sale at the instance of a mere bidder, even by appeal, unless the Court has been guilty of a manifest abuse of its discretion, to the injury of the party complaining. It will seldom happen, that a party will seek thus to litigate with the estate, from any other motive, than to hold on to an unequal bargain, in which he may suppose he has gained an advantage, by bidding off property at greatly less than its true value : and where that is the case, the Probate Court ought not to confirm the sale; nor *382ought the purchaser to be heard to complain, that he has not been suffered to speculate, at the expense of those interested in the estate.
It will suffice to dispose of the present case, that the complainant was bound to take notice of the action of the Court, setting aside the sale. If she had any sufficient ground of opposition to the order of the Court, it should then have been urged : and if her rights were not duly considered and respected, her remedy was an appeal from the order by which she was agrieved. Having failed to complain of the action of the Court at the proper time, she was not entitled afterwards to be heard to complain; and her petition was rightly dismissed. The judgment is affirmed.
Judgment affirmed.